Yoris, Judge,
delivered the opinion of the court on motion for rehearing.
The motion in this case together with the proceedings in the cause have been fully considered.
The motion séems to be mainly predicated upon the disagreement of the Judges of the court who heard the cause upon the validity of the act of 1868, as an amendment to the charter of the Louisiana and Missouri River Railroad Company passed in 1859. In my view of this case, it is not material to the settlement of the main question involved therein, whether said act be valid or not, and this, I think, was the opinion of the Judges who heard the cause; the judgment of the court would be just the same let this question be decided one way or the other. Therefore I think, that it would be unjust to compel the respondents in this case to re-argue the cause in order to settle a question which cannot affect the general result. It may be true that it is important that this question should be settled, and if we were sitting in this ease to hear it upon the original trial in this court, we might deem it our duty to pass upon the question suggested ; but in my opinion, it would be unjust to the opposite party under such circumstances to compel it to re-hear and re-argue the cause.
Judges Adams and Wagner absent.
The other Judges, concurring the motion for a rehearing is overruled.